In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (McLeod, J.), dated January 22, 1996, which, upon a fact-finding order of the same court, dated January 12, 1996, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted robbery in the second degree, attempted robbery in the third degree, attempted grand larceny in the fourth degree, and attempted petit larceny, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of up to 18 months. The appeal brings up for review the fact-finding order dated January 12, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s argument that the Family Court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) violated his right against self-incrimination is unpreserved for appellate review (see, People v Hilaire, 211 AD2d 642; People v Brito, 179 AD2d 666).
*630The appellant’s remaining contention does not require reversal. Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.